Case 7:21-cv-01877-NSR Document 28 Filed 05/10/21 Page 1 of 3

QUINN 399 KNOLLWOOD ROAD, SUITE 220
WHITE PLAINS, NEW YORK 10603

Tel: 914.997.0555

Fax: 914.997.0550

35 Worth Street

Ul F INN New York, NY 10013

Tel: 646.398.3909

 

 

May 10, 2021

Via ECF and Email

Hon. District Judge Nelson S. Roman
United States District Court

Southern District of New York

300 Quarropas Street

White Plains, NY 10601

Re: Henderson Clarke v. Det. Camilo Antonini, et al.
21-CV-01877 (NSR)

Dear Judge Roman,

As you are aware, the undersigned and The Quinn Law Firm, PLLC represent Defendants
the City of Mount Vernon and individually-named Defendants Det. Camilo Antonini, Det. Sgt.
Sean J. Fegan, P.O. Howard, Police Commissioner Shawn Harris, and Police Commissioner Glenn
Scott (collectively, “City Defendants”) in the above-referenced matter. Pursuant to the Court’s
Individual Rules of Practice, City Defendants respectfully request a pre-motion conference in
anticipation of filing a motion to dismiss Plaintiff's Complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6), or in the alternative, to join the briefing schedule set by the Court on May 7,
2021 (Docket Entry No. 27).

City Defendants intend to move for dismissal of the Complaint insofar as: 1) it does not
state any claim for relief against Defendant Police Commissioners Shawn Harris and Glenn Scott;
2) it does not sufficiently allege a municipal liability claim under federal or state law against the
City of Mount Vernon; and 3) it does not state a claim of intentional infliction of emotional distress
as against any City Defendant under state law.

Plaintiff brings the instant action against Defendants for the following causes of action
pursuant to 42 U.S.C. § 1983: 1) illegal search and seizure in violation of the Fourth Amendment;
2) false arrest and unlawful imprisonment; 3) malicious prosecution; 4) violation of a right to fair
trial; 5) failure to intervene; 6) Monell claim; and 7) supervisory liability. Plaintiff also brings the
following supplemental state law claims: 8) malicious prosecution; 9) intentional infliction of
emotional distress; 10) negligent screening, hiring, and retention; 11) negligent training and
supervision; and 12) respondeat superior liability.

Plaintiff's claims arise from his arrest on July 23, 2019. Plaintiff was arrested for Criminal
Sale of a Controlled Substance in the Third Degree in violation of NY Penal Law § 220.39(1), for
allegedly selling crack cocaine to an undercover police officer on July 5, 2017. Plaintiff alleges
that the Defendant officers conspired to frame him for a crime he did not commit.

www.quinnlawny.com
Case 7:21-cv-01877-NSR Document 28 Filed 05/10/21 Page 2 of 3

Plaintiff’s Failure to Sufficiently Allege Liability on Behalf of Defendants Scott and Harris

It is well-established that “[t]o state a claim under 42 U.S.C. § 1983, a plaintiff must allege
facts showing the defendants’ direct and personal involvement in the alleged constitutional
deprivation.” See Cox v. Morley, 2020 U.S. Dist. LEXIS 186076, *11, 2020 WL 5947002
(S.D.N.Y. 2020). Moreover, in Tangreti v. Bachmann, 983 F.3d 609, 616 (2d Cir. 2020), the
Second Circuit held that in pleading personal involvement of supervisory defendants, “there is no
special rule for supervisory liability” and “[iJnstead, a plaintiff must plead and prove ‘that each
Government-official defendant, through the official’s own individual actions, has violated the
Constitution.’” Jd., at 618, citing Ashcroft v. Igbal, 556 U.S. 662, 676 (2009).

Plaintiff has not alleged any actions taken personally by either Defendant Harris or Scott
that form an actionable injury. Plaintiff has not put forth any facts showing that Defendant Harris
or Scott directly engaged in conduct that constitutes false arrest, unlawful imprisonment, malicious
prosecution, violation of a right to a fair trial, or failure to intervene. See Jeanty v. City of Utica,
No. 6:16-cv-00966 (BKS/TWD), 2021 U.S. Dist. LEXIS 7737, at *106 (N.D.N.Y. Jan. 14, 2021)
(holding that defendant police chief could not be held liable for any § 1983 claims where he was
not involved in, or even aware of the alleged wrongdoing until after his arrest). Therefore, these
claims fail as a matter of law to the extent that they are pled against Defendants Harris and Scott.

Moreover, Plaintiff’s cause of action for supervisory liability against Defendants Harris
and Scott is deficient. Plaintiff merely alleges, in a broad and conclusory fashion, that Defendants
Scott and Harris failed to act upon allegations of misconduct and failed to properly supervise and
train allegedly subordinate employees. Plaintiff provides no further support for his allegations.
Instead, Plaintiff cites an online article and lists five civil cases against the City of Mount Vernon,
none of which have any bearing on the instant matter. Plaintiff similarly fails to offer any
explanation as to how Defendants Scott and Harris personally failed to train or monitor the actions
of allegedly subordinate employees. Conclusory allegations that supervisory defendants are liable
for constitutional injuries for failure to train and supervise their employees cannot survive a motion
to dismiss. See Johnson v. Schiff, 2019 U.S. Dist. LEXIS 166372, *33 (S.D.N.Y. 2019), citing
Webster v. Fischer, 694 F. Supp. 2d 163, 179 (N.D.N.Y. 2010). Therefore, Plaintiff's claim for
supervisory liability against Defendants Harris and Scott as a matter of law.

Plaintiff’s Failure to Sufficiently Plead a Claim for Municipal Liability

Plaintiff's Monell claim is improperly pled because it contains only boilerplate allegations.
“To adequately plead a claim for municipal liability under §1983, a plaintiff is required to plead
and prove three elements: (1) an official policy or custom that (2) causes the plaintiff to be
subjected to (3) a denial of a constitutional right.” Wray v. City of New York, 490 F.3d 189, 195
(2d Cir. 2007) (internal quotations and citations omitted).

Plaintiff has not sufficiently pled a Monell claim based on actions taken by municipal
policymakers, namely Defendants Harris and Scott, because he has provided no details or
explanation as to how they promulgated the alleged unlawful policies. See DiPippo v. Cty. of
Putnam, No. 17-CV-7948 (NSR), 2019 U.S. Dist. LEXIS 33071, at *43 (S.D.N.Y. Feb. 28, 2019)
Case 7:21-cv-01877-NSR Document 28 Filed 05/10/21 Page 3 of 3

(“The requirements for Monell liability based on the conduct of a final policymaker are near
identical to those for supervisory liability”).

Furthermore, Plaintiff has not pled a consistent and widespread practice of wrongdoing.
Plaintiff has simply provided boilerplate allegations of widespread practices of misconduct and
failing to train, discipline, and intervene, and. “A complaint must include more than broad or vague
allegations to support a Monell claim... it is not enough to allege simply that a municipal policy
or custom exists.” Luck v. Westchester Med. Ctr., No. 17-cv-9110 (NSR), 2020 U.S. Dist. LEXIS
18988, at *23 (S.D.N.Y. Feb. 4, 2020). Finally, Plaintiff has not sufficiently pled deliberate
indifference by failing to provide training or supervision under the federal or state law standard.
See DiPippo, at *45 (“the requirements for Monell liability based on a failure to train or supervise
overlap with those required to show supervisory liability”).

Similarly, Plaintiff has not adequately pled state law claims of negligent screening, hiring,
and retention, or negligent training and supervision. Brown v. State of N.Y., 12 Misc. 3d 633, 649
(Ct. Cl. 2006) (“claimants failed to offer any proof that supervisory personnel were aware or should
have been aware that any of the police officers... had a propensity for violating constitutional
rights in carrying out their duties”); see also Mosca v. City of N.Y., No. 17-CV-4327 (SJF)(SIL),
2018 U.S. Dist. LEXIS 69846, at *20 (E.D.N.Y. Apr. 24, 2018)(dismissing plaintiff's claim for
negligent hiring and retention where the Complaint fails to allege any specific facts concerning
any of defendant’s prior misconduct).

Finally, if the facts alleged by Plaintiff are taken to be true, Plaintiff cannot recover from
the City on a theory of respondeat superior, because the actions alleged are outside of the scope of
the individual officers’ employment. Jd. at *18.

Plaintiff’s Failure to Sufficiently Plead a Claim of Intentional Infliction of Emotional Distress

Assuming arguendo, that Plaintiff did sufficiently allege the elements of ITED, “New York
does not recognize NIED or ITED causes of action where the conduct underlying them may be
addressed through traditional tort remedies, such as false arrest.” Berrio v. City of N.Y., No. 15-
cv-09570 (ALC), 2017 U.S. Dist. LEXIS 3759, at *21 (S.D.N.Y. Jan. 9, 2017). In the Complaint,
Plaintiff claims unlawful search and seizure, false arrest, and malicious prosecution, among other
traditional tort theories of liability. Therefore, Plaintiff cannot recover on a theory of ITED.

Thank you for your time and attention to this matter.
Respectfully submitted,
Andvrew C. Quinw
Andrew C. Quinn, Esq.
ACQ:ma

ce: Karen Newirth, Esq., via ECF
Loren Zeitler, Esq., via ECF
